DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) transmission (i.e. claim 1) or reception (i.e. claim 9) of a stream of data including repeating alternating instances of a first data portion in a forward order and a second data portion representing a reverse order of the first data portion. This judicial exception is not integrated into a practical application because the claim is merely directed to operation of data gathering steps in an apparatus that are required to use the correlation, which do not add a meaningful limitation to the apparatus as they are insignificant extra-solution activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the added elements (i.e. circuitry) in claims 1 and 9, do not add significantly more (also known as an “inventive concept”) to the exception.  That is, the additional limitations only provide transmission or reception of data stream, which are well-understood as conventional data transmitting/receiving operations as recognized by one of ordinary skill in the art.
 	Claims 2-8, 10-20 are rejected for depending on claims 1 and 9, respectively.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: All essential elements within the data transmitter (claim 1) or data receiver (claim 9) for creating/generating the data stream including repeating alternating instances of a first data portion in a forward order and a second data portion representing a reverse order of the first data portion before the data stream is transmitted as in claim 1 or before the data stream is received as in claim 9.  Furthermore, the essential element for correlating the first data portion with the second data portion as in claim 9 is also omitted.
 	Claims 2-8, 10-20 are rejected for depending on claims 1 and 9, respectively.
Claims 1-20 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 1, it is unclear as to what purpose it serves to transmit the stream of data including repeating alternating instances of a first data portion in a forward order and a second data portion representing a reverse order of the first data portion.  It is also unclear as to where the stream of data is transmitted to.
 	In claim 8, it is confusing and ambiguous for reciting “the inverted representation encodes the stream”.  That is, it is unclear as to how an inverted representation can perform an operation of encoding data stream.

 	In claim 9, it is unclear as to what purpose it serves to receive the stream of data including repeating alternating instances of a first data portion in a forward order and a second data portion representing a reverse order of the first data portion and correlate the first data portion with the second data portion.  It is also unclear as to where the stream of data is received from.
 	In claim 20, it is confusing and ambiguous for reciting “the inverted representation encodes the stream”.  That is, it is unclear as to how an inverted representation can perform an operation of encoding data stream.
 	Claims 10-19 are rejected for depending on claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, 11, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bois et al. in Patent No. US 7,302,020 B2, hereinafter referred to as Bois, in view of Duce et al. in Patent No. US 7,305,599 B1, hereinafter referred to as Duce, and Stern in Patent No. US 7,668,893 B2.
 	Referring to claim 1, Bois discloses a data transmitter (802), comprising: first circuitry (902 & 904) configured to transmit a stream of data, which is logically combined synchronized code sequences (col. 4, lines 53 to col. 5, line 43).
 	Bois differs from the claim, it fails to disclose the feature of having the data stream including repeating alternating instances of a first data portion and a second data portion, which is well known in the art and commonly applied in communications field for providing unique data patterns generation and combination as required by the designer.
 	Duce, for example, from the similar field of endeavor, teaches such unique data patterns generation and combination (col. 7, line 1 to col. 8, line 19), which can be easily adopted by one of ordinary skill in the art to implement in the system of Bois to further enhance the system flexibility.
 	Bois in view of Duce also fail to show that the data stream including repeating alternating instances of a first data portion in a forward order and a second data portion representing a reverse order of the first data portion, which is also well known in the art and commonly applied in communications field for providing synchronization detection and control purpose.

 	Referring to claim 2, Bois in view of Duce and Stern still fail to disclose that the first data portion comprises 127 bits, which is well known in the art and commonly adopted by one of ordinary skill in the art as designer’s choice.
 	Referring to claim 7, Bois in view of Duce and Stern disclose that the second data portion comprises an inverted representation of the reverse order of the first data portion (col. 2, line 59 to col. 3, line 19, col. 5, line 61 to col. 6, line 3 in Stern).
 	Referring to claim 8, Bois in view of Duce and Stern disclose that the inverted representation encodes the stream (col. 2, line 59 to col. 3, line 19, col. 5, line 61 to col. 6, line 3 in Stern).
 	Referring to claims 9, 11, 19 and 20, claims 9, 11, 19 and 20 are rejected for substantially same reasons as claims 1, 2, 7 and 8, except each claim is on the receiver end perspective, which is also taught by Bois (col. 7, lines 62-66).
 	Referring to claim 17, Bois in view of Duce and Stern disclose that the circuitry is further configured to: correlate the first data portion with the second data portion in a shift register (col. 3, line 60 to col. 4, line 24, col. 5, line 50 to col. 6, line 25).
Claims 3-6, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bois in view of Duce and Stern as applied to claims 1 and 9 above, and further in view of Jones in Patent No. US 10,116,430 B1.
Referring to claim 3, Bois in view of Duce and Stern fail to disclose that the stream comprises a 0 or 1 bit between the first and second data portions as boundary, which is also well known in the art and commonly adopted by one of ordinary skill in the art to implement to set the mark between two different data portions in the data stream.  Jones, for example, also from the similar field of endeavor, teaches such conventional feature (col. 13, line 45 to col. 14, line 10, col. 16, lines 31-58).
 	Referring to claim 4, Bois in view of Duce, Stern and Jones disclose that the first data portion is located previous and adjacent to the second data portion in the stream (col. 7, line 1 to col. 8, line 19 in Duce, col. 13, line 45 to col. 14, line 10, col. 16, lines 31-58 in Jones).
 	Referring to claim 5, Bois in view of Duce, Stern and Jones disclose that the first data portion is located subsequent and adjacent to the second data portion in the stream (col. 7, line 1 to col. 8, line 19 in Duce, col. 13, line 45 to col. 14, line 10, col. 16, lines 31-58 in Jones).
 	Referring to claim 6, Bois in view of Duce, Stern and Jones still fail to disclose that a first repeating alternating instance of the first and second data portions comprises 255 bits, which is well known in the art and commonly adopted by one of ordinary skill in the art as designer’s choice.
 	Referring to claims 12-15, claims 12-15 are rejected for substantially same reasons as claims 3-6, except each claim is on the receiver end perspective, which is also taught by Bois (col. 7, lines 62-66).
 	Referring to claim 16, Bois in view of Duce, Stern and Jones disclose that the data receiver accepts payload after correlating the first data portion with the second data portion (col. 13, line 45 to col. 14, line 10, col. 16, lines 31-58 in Jones).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bois in view of Duce and Stern as applied to claim 9 above, and further in view of Inui in Pub. No. US 2006/0269933 A1.
 	Referring to claim 10, Bois in view of Duce and Stern fail to disclose that the circuitry is further configured to: identify a palindrome sequence using the stream, which is also well known in the art and commonly adopted by one or ordinary skill in the art to implement in the communications fields as unique bit sequence recognition.  Inui, for example, also from the similar field of endeavor, teaches such conventional feature (abstract, paragraph [0035]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bois in view of Duce and Stern as applied to claims 9 and 17 above, and further in view of Kuffner et al. in Pub. No. US 2012/0163508 A1, hereinafter referred to as Kuffner, and Posch et al. in Pub. No. US 2018/0029561 A1, hereinafter referred to as Posch.
 	Referring to claim 18, Bois in view of Duce and Stern do not disclose that the shift register comprises a fold point; and the circuitry comprises a XNOR gate configured to compare bits one position way from the fold point, both of which are considered well known in the art and commonly adopted by one of ordinary skill in the art to provide conventional shift register configuration and conventional data receiver configuration.
 	Kuffner, for example, from the similar field of endeavor, teaches conventional feature that the shift register comprises a fold point (paragraphs [0070], [0072], and [0073]).  Posch, also from the similar field of endeavor, teaches another conventional feature that the circuitry comprises a XNOR gate configured to compare bits and the shift register comprises a fold point (paragraphs [0069] and [0070]).  Both of which can be easily adopted by one of ordinary skill in .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   	Widl et al., Fracassi et al., Kosaka et al., Rasanen, Mellberg, Manning and Gressel et al. are all cited to show the common feature of data stream/flow generation utilizing combination of binary bit sequences similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465